Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/21 has been entered.
Amendment Entry
2.	Applicant’s response to the Office Action mailed 11/25/20 is acknowledged (paper filed 5/25/21). In the amendment filed therein claims 9 and 29 were modified. Claims 8, 12, 14-28, and 30--31 are canceled without prejudice or disclaimer. 
3.	Currently claims 9-11, 13, and 29 are pending and under examination.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
REJECTIONS MAINTAINED 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 9-11, 13, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winger et al. (US 2012/0107825) in view of Xin et al. (Thrombosis Research, 2012, Vol.129., No.5., pages 563-567, published online 8/25/11) and further in view of Laster (CA 2293890 A1).
Winger et al. disclose method and compositions to assess a patient’s reproductive failure. The evaluated reproductive disorders include preeclampsia. See section 0062 and 0078. Quantification may be performed concurrently with quantification of a "housekeeper gene" (a gene that is expressed with relative constancy in the cells being interrogated thereby permitting relative quantification). Housekeeping genes may be selected from annexin A2 ( ANXA2). Section 0080.  
In some embodiments, the cells from which the RNA is extracted shall be PBMCs while in others cells shall be immune cells derived from body tissues such as endometrium, decidua, fetal and placental tissues and secondary lymphoid organs such as lymph node. Section 0085. Various detection procedures are also disclosed in sections 0040, 0044, 0072, 0103 and 0104.  As well as control sample comparisons in section 0061. 

	Winger et al differ from the instant invention in not specifically teaching a correlation between the annexin A2 ( ANXA2) and preeclampsia (PE).
	However, Xin et al. disclosed the expression of annexin A2 in placentas as well as in maternal blood from women with preeclampsia (PE) compared with normal pregnant controls. In addition, the levels of anti-annexin A2 antibodies were also investigated. Sixty pregnant women with PE delivered between October 2007-October 2009 at the department of Obstetrics and Gynecology, the Second Hospital of HebeiMedical University were enrolled in the study. Thirty matched healthy pregnant women who delivered during the same period were used as controls. 
The subjects were divided into 3 groups defined as healthy control group, mild PE group and severe PE group. Each group contained 30 patients. 
Blood samples were collected from all patients before any treatment was given and fresh placental specimens were obtained direct after the deliveries. Page 564, 1st column, 2nd paragraph. 
Xin et al. clearly demonstrated that expression of annexin A2 in placentas as well as in maternal blood was down regulated in PE compared with normal pregnancies. In addition, reduced levels of annexin A2 expression and the presence of anti-annexin A2 antibodies were associated with severity of microvascular thrombin formation in placentas in PE. Page 566-Discussion.

Winger et al. in view of Xin et al. differ from the instant invention in not specifically teaching administering an effective amount of heparin to the preeclampsia subject or a subject at risk of developing preeclampsia.
	Laster (CA 2293890 A1) teach compositions (pharmaceutically effective amount of glycosaminoglycan) and methods of administering said compositions to a pregnant subject. See abstract. The treatment is taught to be useful in pre-eclampsia, suspected pre-eclampsia, or intrauterine growth restriction (IUGR). Page 1 lines 1-10, Page 3 lines 4-10, and Page 14, Example 3.
Pre-eclampsia (PE) is a multisystem disorder of human pregnancy. PE is caused by widespread maternal endothelial cell damage. Page 3 lines 4-10. Endothelial cell dysfunction is the final common pathway in the pathogenesis of preeclampsia (PE). Page 4 lines 5-6. Glycosaminoglycan’s have unique reparative effects in endothelial structure and function. See page 1 lines 11-20. The inventor discloses that any glycosaminoglycan can be utilized to treat pre-eclampsia although Sulodexide is employed for descriptive purposes. See page 12 lines 1-2.    



One skilled in the art would have been motivated to administer glycosaminoglycan such as heparin in a subject with preeclampsia or at risk for developing preeclampsia as a means for evaluating efficacy/treatment in PE.

Response to Arguments
Applicant's arguments filed 3/25/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Winger et al. disclose methods to evaluated reproductive disorders such as preeclampsia. See section 0062 and 0078. The reference further teaches the quantification of a "housekeeper gene" or annexin A2 (ANXA2) in the evaluation. Section 0080.  Xin et al. is cited to clearly demonstrated that expression of annexin A2 in placentas as well as in maternal blood was down regulated in PE compared with normal pregnancies. In addition, reduced levels of annexin A2 expression and the presence of anti-annexin A2 antibodies were associated with severity of microvascular thrombin formation in placentas in PE. Page 566-Discussion. While, Laster taught that glycosaminoglycan such as heparin could be employed to ameliorate PE. See page 11. Additionally, glycosaminoglycan’s have unique reparative effects in endothelial structure and function. See page 1 lines 11-20.
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Xin et al. does not teach ANXA2 as a reliable marker for preeclampsia treatment. This is not found persuasive be Xin et al. is cited in combination with Winger et al. Winger discloses ANXA2 as a housekeep gene, suitable in evaluating reproductive conditions including preeclampsia. For example, see Winger sections 0062, 0078, and 0080. 
In response to applicant's argument that Xin et al. casts doubts on the usefulness of ANXA2 levels in preeclampsia, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

  
7.	For reasons aforementioned, no claims are allowed.

8.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).





  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 



For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit: 1642
571-272-0816
9/11/21

/LISA V COOK/Primary Examiner, Art Unit 1642